Title: To Thomas Jefferson from George Day Welsh, 18 October 1806
From: Welsh, George Day
To: Jefferson, Thomas


                        
                            Sir,
                            Madeira 18th. October 1806
                        
                        Herewith I take the liberty of transmitting You a Copy of the letter I had the honour of addressing You on
                            the 13th. Inst. and also Authentic Copies of the Documents then forwarded.
                        With the greatest Respect I have the honour to Remain Sir Your Most Obedient Humble Servant
                        
                            George Day Welsh
                            .
                        
                    